NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BILLY PUNCHARD,                                 No.    17-16567

                Plaintiff-Appellant,            D.C. No. 4:17-cv-00148-JGZ

 v.
                                                MEMORANDUM*
U.S. BUREAU OF LAND
MANAGEMENT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Billy Punchard appeals pro se from the district court’s judgment dismissing

his action arising from a mining lease located in New Mexico. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion

dismissal as a sanction under Fed. R. Civ. P. 11. Sneller v. City of Bainbridge


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Island, 606 F.3d 636, 638 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion by dismissing Punchard’s

action as a Rule 11 sanction because Punchard failed to comply with Fed. R. Civ.

P. 8. See Fed. R. Civ. P. 8(a)(1) (requiring “short and plain statement of the

claim”); Fed. R. Civ. P. 11(b) (by presenting a pleading to the court, unrepresented

party certifies that it is not being presented for an improper purpose and that the

claims are legally and factually supported).

      We reject as meritless Punchard’s contentions regarding the timeliness of

defendant Luna County New Mexico Board of Commission’s answering brief, the

denial of Punchard’s “Praecipe Motion for Corrections,” and the district court’s

warnings that he may be subject to future sanctions for filing actions with obvious

defects.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       17-16567